NO. 07-00-0385-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 28, 2000

                         ______________________________


                         ALEX PLASENCIO, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B13641-0002; HONORABLE ED SELF, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ABATEMENT AND REMAND


      Upon a plea of not guilty, appellant Alex Plasencio, Jr. was convicted by a jury of

driving while intoxicated, third offense, and punishment was assessed by the trial court at

25 years confinement. A notice of appeal was filed on July 31, 2000, designating

appellant as acting pro se, but signed by attorney Jesse Mendez. Then, on August 17,
2000, Mr. Mendez filed, and the trial court granted his motion to withdraw from appellant’s

case. On September 22, 2000, this Court received a letter from appellant making his

intention clear that at no time did he express that he wanted to proceed pro se in this

appeal. He was under the impression that attorney David Martinez would be substituted

as his counsel back in July. However, he has not received any communication or

confirmation that he is represented by counsel. Attached to appellant’s letter is a copy of

a letter he sent to the Honorable Ed Self requesting that counsel be appointed for him to

pursue this appeal. In the interest of justice, we now abate this appeal and remand the

cause to the trial court for further proceedings.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute his appeal, and if so
2. whether appellant is indigent and entitled to appointed counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant desires to continue the appeal and is indigent, then the trial court shall also take

such measures as may be necessary to assure appellant effective assistance of counsel,

which measures may include the appointment of counsel. If counsel is appointed, the

name, address, telephone number, and state bar number of said counsel shall be included

in the order appointing counsel. Finally, the trial court shall execute findings of fact,



                                              2
conclusions of law, and such orders as the court may enter regarding the aforementioned

issues, and cause its findings and conclusions to be included in a supplemental clerk's

record. A supplemental record of the hearing shall also be included in the appellate

record.   Finally, the trial court shall file the supplemental clerk's record and the

supplemental reporter's record with the Clerk of this Court by Monday, November 13,

2000.


             It is so ordered.


                                              Per Curiam




Do not publish.




                                          3